--------------------------------------------------------------------------------

EXECUTION COPY




*****************************************************************


$800,000,000


INCREMENTAL FACILITY AGREEMENT


(TRANCHE D TERM LOANS)


dated as of May 5, 2006


between


MCC GEORGIA LLC
MCC ILLINOIS LLC
MCC IOWA LLC
MCC MISSOURI LLC


The LENDERS Party Hereto


J.P. MORGAN SECURITIES INC. and
CITIGROUP GLOBAL MARKETS INC.,
as Joint Lead Arrangers and Joint Bookrunners


and


JPMORGAN CHASE BANK, N.A.,
as Administrative Agent


CREDIT SUISSE SECURITIES (USA) LLC,
DEUTSCHE BANK SECURITIES INC. and
HARRIS NESBIT FINANCING, INC.,
as Documentation Agents


CITIGROUP GLOBAL MARKETS INC.,
as Syndication Agent




*****************************************************************


--------------------------------------------------------------------------------



INCREMENTAL FACILITY AGREEMENT


(TRANCHE D TERM LOANS)




INCREMENTAL FACILITY AGREEMENT dated as of May 5, 2006, between MCC IOWA LLC, a
limited liability company duly organized and validly existing under the laws of
the State of Delaware (“MCC Iowa”); MCC ILLINOIS LLC, a limited liability
company duly organized and validly existing under the laws of the State of
Delaware (“MCC Illinois”); MCC GEORGIA LLC, a limited liability company duly
organized and validly existing under the laws of the State of Delaware (“MCC
Georgia”); and MCC MISSOURI LLC, a limited liability company duly organized and
validly existing under the laws of the State of Delaware (“MCC Missouri”, and,
together with MCC Iowa, MCC Illinois and MCC Georgia, the “Borrowers”); the
TRANCHE D TERM LOAN LENDERS party hereto (including each Tranche D Term Loan
Lender as defined below that becomes a party hereto pursuant to a Lender
Addendum as defined below) and JPMORGAN CHASE BANK, N.A., as Administrative
Agent for the Lenders (together with its successors in such capacity, the
“Administrative Agent”).


The Borrowers, the Lenders party thereto and the Administrative Agent are
parties to an Amendment and Restatement dated as of December 16, 2004 of the
Credit Agreement dated as of July 18, 2001 (as modified and supplemented and in
effect from time to time, the "Amendment and Restatement").


Section 2.01(e) of the Amendment and Restatement contemplates that at any time
and from time to time, the Borrowers may request that one or more persons (which
may include the Lenders under and as defined in the Amendment and Restatement)
offer to enter into commitments to make (or, as provided herein, to convert
Tranche C Term Loans into) Incremental Facility Loans. The Borrowers have
requested that $800,000,000 of Incremental Term Loans be made available to it in
two separate Series of term loans of which (i) $550,000,000 aggregate principal
amount will constitute a single Series of Reinstating Incremental Facility Term
Loans to be made on the Tranche D-1 Term Loan Effective Date (as defined below)
and (ii) $250,000,000 aggregate principal amount will constitute a single Series
of Incremental Facility Term Loans to be made on the Tranche D-2 Term Loan
Effective Date (as defined below). The Tranche D Term Loan Lenders (as defined
below) are willing to make (or, in the case of the Tranche D-1 Term Loan
Lenders, to convert Tranche C Term Loans into) such loans on the terms and
conditions set forth below and in accordance with the applicable provisions of
the Amendment and Restatement, and accordingly, the parties hereto hereby agree
as follows:

Incremental Facility Agreement (Tranche D Term Loans)


--------------------------------------------------------------------------------


- 2 -

ARTICLE I


DEFINED TERMS


Terms defined in the Amendment and Restatement are used herein as defined
therein. In addition, the following terms have the meanings specified below:


“Amendment No. 2” shall mean Amendment No. 2 to the Amendment and Restatement,
between the Borrowers and the Administrative Agent, substantially in the form of
Schedule II hereto, dated the date hereof.


“Lender Addendum” shall mean, with respect to any Tranche D Term Loan Lender, a
Lender Addendum substantially in the form of Schedule I hereto, dated as of the
date hereof and executed and delivered by such Tranche D Term Loan Lender as
provided in Section 2.06.


“Tranche D Term Loan Commitments” shall mean, collectively, the Tranche D-1 Term
Loan Commitments and the Tranche D-2 Term Loan Commitments.


“Tranche D Term Loan Lenders” shall mean, collectively, the Tranche D-1 Term
Loan Lenders and the Tranche D-2 Term Loan Lenders.


“Tranche D Term Loan Maturity Date” shall mean January 31, 2015.


“Tranche D Term Loans” shall mean, collectively, the Tranche D-1 Term Loans and
the Tranche D-2 Term Loans.


“Tranche D-1 Term Loan Commitment” shall mean, with respect to each Tranche D-1
Term Loan Lender, the commitment of such Lender to make Tranche D-1 Term Loans
hereunder (or, as provided herein, to convert Tranche C Term Loans into Tranche
D-1 Terms Loans hereunder). The amount of each Tranche D-1 Term Loan Lender’s
Tranche D-1 Term Loan Commitment is set forth in the Lender Addendum executed
and delivered by such Tranche D-1 Term Loan Lender. The aggregate original
amount of the Tranche D-1 Term Loan Commitments is $550,000,000.


“Tranche D-1 Term Loan Lender” shall mean (a) on the date hereof, a Lender
having Tranche D-1 Term Loan Commitments that has executed and delivered a
Lender Addendum and (b) thereafter, the Lenders from time to time holding
Tranche D-1 Term Loan Commitments or Tranche D-1 Term Loans after giving effect
to any assignments thereof pursuant to Section 11.06 of the Amendment and
Restatement.

Incremental Facility Agreement (Tranche D Term Loans)


--------------------------------------------------------------------------------


- 3 -

“Tranche D-1 Term Loan Effective Date” shall mean the date on which the
conditions specified in Section 4.01 are satisfied (or waived by the Majority
Tranche D-1 Term Loan Lenders).


“Tranche D-1 Term Loan” shall mean a Loan made on the Tranche D-1 Term Loan
Effective Date (or, as provided herein, converted from Tranche C Term Loans)
pursuant to this Agreement which shall constitute a single Series of Incremental
Facility Term Loans under Section 2.01(e) of the Amendment and Restatement.


“Tranche D-2 Term Loan Commitment” shall mean, with respect to each Tranche D-2
Term Loan Lender, the Commitment of such Lender to make Tranche D-2 Term Loans
hereunder. The amount of each Tranche D-2 Term Loan Lender’s Tranche D-2 Term
Loan Commitment is set forth in the Lender Addendum executed and delivered by
such Tranche D-2 Term Loan Lender. The aggregate original amount of the Tranche
D-2 Term Loan Commitments is $250,000,000.


“Tranche D-2 Term Loan Lender” shall mean (a) on the date hereof, a Lender
having a Tranche D-2 Term Loan Commitment that has executed and delivered a
Lender Addendum and (b) thereafter, the Lenders from time to time holding
Tranche D-2 Term Loan Commitments or Tranche D-2 Term Loans after giving effect
to any assignments thereof pursuant to Section 11.06 of the Amendment and
Restatement.


“Tranche D-2 Term Loan” shall mean a loan made on the Tranche D-2 Term Loan
Effective Date pursuant to this Agreement which shall constitute a single Series
of Incremental Facility Term Loans under Section 2.01(e) of the Amendment and
Restatement.


“Tranche D-2 Term Loan Effective Date” shall mean the date on which the
conditions specified in Section 4.02 are satisfied or waived by the Majority
Tranche D-2 Term Loan Lenders.




ARTICLE II


TRANCHE D TERM LOANS


Section 2.01. Commitments. Subject to the terms and conditions set forth herein
and in the Amendment and Restatement, (i) each Tranche D-1 Term Loan Lender
agrees to make Tranche D-1 Term Loans to the Borrowers (or, as provided below,
to convert Tranche C Term Loans) in Dollars, in an aggregate principal amount
equal to such Tranche D-1 Term Loan Lender’s Tranche D-1 Term Loan Commitment on
the Tranche D-1 Term Loan Effective Date and (ii) each Tranche D-2 Term Loan
Lender agrees to make Tranche D-2 Term Loans to the


Incremental Facility Agreement (Tranche D Term Loans)


--------------------------------------------------------------------------------


- 4 -
 
Borrowers in Dollars, in an aggregate principal amount equal to such Tranche D-2
Term Loan Lender’s Tranche D-2 Term Loan Commitment on the Tranche D-2 Term Loan
Effective Date. Proceeds of the Tranche D Term Loans shall be available for the
making of Restricted Payments permitted under the Amendment and Restatement, the
payment of fees and expenses related thereto and any use permitted under
Section 8.17(c) of the Amendment and Restatement (including the general business
purposes of the Borrowers) and in addition, proceeds of Tranche D-1 Term Loans
shall be available for the prepayment of the Tranche C Term Loans.
 
Notwithstanding the foregoing, it is understood and agreed that any Tranche D-1
Term Loan Lender that also holds any Tranche C Term Loans may elect, by notice
to the Administrative Agent, that the Tranche D-1 Term Loans required to be made
by such Lender on the Tranche D-1 Term Loan Effective Date shall, to the extent
of the portion of such Tranche D-1 Term Loans not exceeding the aggregate
principal amount of the Tranche C Term Loans of such Lender, be made through
such Tranche C Term Loans being converted into Tranche D-1 Term Loans (and each
reference in this Agreement or the Amendment and Restatement to the “making” of
any Tranche D-1 Term Loan, or words of similar import, shall in the case of such
Lender be deemed to include such conversion). Without limiting the generality of
the foregoing, it is understood that the Tranche D-1 Term Loans into which the
Tranche C Term Loans are so converted shall be treated identically to the
Tranche D Terms Loans being funded (and not being converted from Tranche C Term
Loans) on the Tranche D-1 Term Loan Effective Date and Tranche D-1 Term Loan
Commitments shall terminate after the Borrowing of the Tranche D-1 Term Loans on
the Tranche D-1 Term Loan Effective Date and shall have identical Interest
Periods in identical proportions and durations as all other Tranche D Loans
(and, for these purposes, any Interest Periods for Tranche C Term Loans that are
Eurodollar Loans in effect on the Tranche D-1 Term Loan Effective Date shall be
terminated on the Tranche D-1 Term Loan Effective Date, and any such converting
Lender shall be paid accrued interest on its Tranche C Term Loans being so
converted, together with any amounts payable under Section 5.05 of the Amendment
and Restatement, as if the Tranche C Term Loans were being prepaid in full on
the Tranche D-1 Term Loan Effective Date).


Section 2.02. Termination of Commitments. Unless previously terminated, the
Tranche D-1 Term Loan Commitments shall terminate after the Borrowing of the
Tranche D-1 Term Loans on the Tranche D-1 Term Loan Effective Date and the
Tranche D-2 Term Loan Commitments shall terminate after the Borrowing of the
Tranche D-2 Term Loans on the Tranche D-2 Term Loan Effective Date.


Section 2.03. Repayment of Loans. The Borrowers hereby jointly and severally
unconditionally promise to pay to the Administrative Agent for the account of
the Tranche D Term Loan Lenders the principal of the Tranche D-1 Term Loans and
Tranche D-2 Term Loans held by such Tranche D Term Loan Lender on each Principal
Payment Date set forth in column (A) below, by an amount equal to the percentage
of the Tranche D-1 Term Loan Closing Balance and the Tranche D-2 Term Loan
Closing Balance (each as defined below), as applicable,


Incremental Facility Agreement (Tranche D Term Loans)


--------------------------------------------------------------------------------


- 5 -

set forth in column (B) below of the aggregate principal amount of the Tranche
D-1 Term Loans and the Tranche D-2 Term Loans:
 
 (A)
 
(B)
 Principal Payment Date
 
Percentage Reduction
         
March 31, 2007
 
0.250%
 
June 30, 2007
 
0.250%
 
September 30, 2007
 
0.250%
 
December 31, 2007
 
0.250%
 
 
     
March 31, 2008
 
0.250%
 
June 30, 2008
 
0.250%
 
September 30, 2008
 
0.250%
 
December 31, 2008
 
0.250%
 
 
     
March 31, 2009
 
0.250%
 
June 30, 2009
 
0.250%
 
September 30, 2009
 
0.250%
 
December 31, 2009
 
0.250%
 
 
     
March 31, 2010
 
0.250%
 
June 30, 2010
 
0.250%
 
September 30, 2010
 
0.250%
 
December 31, 2010
 
0.250%
 
 
     
March 31, 2011
 
0.250%
 
June 30, 2011
 
0.250%
 
September 30, 2011
 
0.250%
 
December 31, 2011
 
0.250%
 
 
     
March 31, 2012
 
0.250%
 
June 30, 2012
 
0.250%
 
September 30, 2012
 
0.250%
 
December 31, 2012
 
0.250%



Incremental Facility Agreement (Tranche D Term Loans)


--------------------------------------------------------------------------------


- 6 -
 

 
March 31, 2013
 
0.250%
 
June 30, 2013
 
0.250%
 
September 30, 2013
 
0.250%
 
December 31, 2013
 
0.250%
 
 
     
March 31, 2014
 
0.250%
 
June 30, 2014
 
0.250%
 
September 30, 2014
 
0.250%
 
December 31, 2014
 
0.250%
 
 
     
January 31, 2015
 
92.00%



For purposes hereof, (i) the “Tranche D-1 Term Loan Closing Balance” shall mean
the aggregate principal amount of the Tranche D-1 Term Loans outstanding
hereunder on the close of business on the Tranche D-1 Term Loan Effective Date
and (ii)  “Tranche D-2 Term Loan Closing Balance” shall mean the aggregate
principal amount of the Tranche D-2 Term Loans outstanding hereunder on the
close of business on the Tranche D-2 Term Loan Effective Date.


To the extent not previously paid, all Tranche D Term Loans shall be due and
payable on the Tranche D Term Loan Maturity Date. Notwithstanding the foregoing,
if the 11% senior notes due July 15, 2013 issued by Mediacom Broadband LLC and
Mediacom Broadband Corporation are not refinanced by April 15, 2013, the
maturity of the Tranche D Term Loans shall be accelerated to such date.


Section 2.04. Applicable Margin. The Applicable Margin for Tranche D Term Loans
of any Type shall be the rates indicated below for Loans of such Type opposite
the then current Rate Ratio (determined pursuant to Section 3.03 of the
Amendment and Restatement) indicated below (except that anything in this
Agreement or the Amendment and Restatement to the contrary notwithstanding, the
Applicable Margin with respect to the Loans of any Type shall be the highest
margins indicated below during any period when an Event of Default shall have
occurred and be continuing):


Rate Ratio
 
Base Rate Loans
Eurodollar Loans
Greater than 3.50 to 1
0.75%
 
1.75%
Less than or equal to 3.50 to 1
 
0.50%
1.50%

 
Section 2.05. Prepayment Premium. Any optional prepayment of Tranche D Term
Loans effected on or prior to the first anniversary of the Tranche D-1 Term Loan
Effective
 
Incremental Facility Agreement (Tranche D Term Loans)


--------------------------------------------------------------------------------


- 7 -
 
 Date with the proceeds of a substantially concurrent borrowing of bank debt
(including any Incremental Facility Term Loans or other term loans permitted
under the Amendment and Restatement pursuant to an amendment thereto, including
any conversion of Tranche D Term Loans into any such other borrowings), shall be
accompanied by a prepayment fee equal to 1.00% of the aggregate amount of such
prepayment in the event that the Applicable Margin in respect of such
Incremental Facility Term Loans (or other term loans) is less than the
corresponding Applicable Margin in respect of the Tranche D Term Loans.


Section 2.06. Delivery of Lender Addenda. Each Tranche D Term Loan Lender shall
become a party to this Agreement by delivering to the Administrative Agent a
Lender Addendum duly executed by such Tranche D Term Loan Lender, the Borrowers
and the Administrative Agent.
 
Section 2.07. Status of Agreement. The Tranche D Term Loan Commitments of the
Tranche D Term Lenders constitute Incremental Term Loan Commitments of which
(i) $500,000,000 of the Tranche D-1 Term Loan Commitments constitute Reinstating
Incremental Facility Term Loan Commitments and (ii) $50,000,000 of the Tranche
D-1 Term Loan Commitments and $250,000,000 of the Tranche D-2 Term Loan
Commitments constitute utilization of the $500,000,000 of Incremental Term Loans
available under Section 2.01(e)(iii). In addition, the Tranche D Term Loan
Lenders constitute Incremental Facility Term Loan Lenders, the Tranche D-1 Term
Loans constitute a single Series of Incremental Facility Term Loans and the
Tranche D-2 Term Loans constitute a single Series of Incremental Facility Term
Loans under Section 2.01(e) of the Amendment and Restatement.
 
Section 2.08. Tranche D-2 Ticking Fee. From and after the Tranche D-1 Term Loan
Effective Date and until the Tranche D-2 Term Loan Effective Date, the Borrowers
shall pay to the Administrative Agent for the account of the Tranche D-2 Term
Loan Lenders, in accordance with their pro rata share of Tranche D-2 Term Loan
Commitments, a fee (the "Tranche D-2 Ticking Fee"), which shall accrue at the
rate per annum of 0.375% on the Tranche D-2 Term Loan Commitments and shall be
payable on the earlier of (i) Tranche D-2 Term Loan Effective Date and (ii) July
1, 2006.
 
.


ARTICLE III


REPRESENTATION AND WARRANTIES; NO DEFAULTS


The Borrowers represent and warrant to the Administrative Agent and the Lenders
that (i) each of the representations and warranties made by the Borrowers in
Section 7 of the Amendment and Restatement, and by each Obligor in the other
Loan Documents to which it is a party, is true and complete on and as of the
date hereof with the same force and effect as if made on and as of the date
hereof (or, if any such representation or warranty is expressly stated


Incremental Facility Agreement (Tranche D Term Loans)


--------------------------------------------------------------------------------


- 8 -

to have been made as of a specific date, as of such specific date) and as if
each reference therein to the Amendment and Restatement or Loan Documents
included reference to this Agreement and (ii) no Default has occurred and is
continuing.


ARTICLE IV


CONDITIONS


Section 4.01. Tranche D-1 Term Loan Effective Date. The obligations of the
Tranche D-1 Term Loan Lenders to make Tranche D-1 Term Loans are subject to the
conditions precedent that each of the following conditions shall have been
satisfied (or waived by the Majority Tranche D-1 Term Loan Lenders):


(a)    Counterparts of Agreement. The Administrative Agent shall have received
duly executed and delivered counterparts (or written evidence thereof
satisfactory to the Administrative Agent, which may include telecopy
transmission of, as applicable, a signed signature page or Lender Addendum) of
(i) this Agreement from each Obligor and (ii) Lender Addenda from the Tranche D
Term Loan Lenders for aggregate Tranche D Term Loan Commitments in an amount
equal to $800,000,000 (of which $550,000,000 shall be Tranche D-1 Term Loan
Commitments and $250,000,000 shall be Tranche D-2 Term Loan Commitments).


(b)    Opinion of Counsel to Obligors. The Administrative Agent shall have
received an opinion, dated the Tranche D-1 Term Loan Effective Date, of
Sonnenschein Nath & Rosenthal LLP, counsel to the Obligors, covering such
matters as the Administrative Agent or any Tranche D Term Loan Lender may
reasonably request (and the Borrowers hereby instruct counsel to deliver such
opinion to the Tranche D Term Loan Lenders and the Administrative Agent).


(c)    Organizational Documents. Such organizational documents (including,
without limitation, board of director and shareholder resolutions, member
approvals and evidence of incumbency, including specimen signatures, of officers
of each Obligor) with respect to the execution, delivery and performance of this
Agreement and each other document to be delivered by such Obligor from time to
time in connection herewith and the extensions of credit hereunder as the
Administrative Agent may reasonably request (and the Administrative Agent and
each Lender may conclusively rely on such certificate until it receives notice
in writing from such Obligor to the contrary).


(d)    Officer’s Certificate. A certificate of a Senior Officer, dated the
Tranche D-1 Term Loan Effective Date, to the effect that (i) the representations
and warranties made by the Borrowers in Article III hereof, and by each Obligor
in the other Loan Documents to which it is a party, are true and complete on and
as of the date hereof


Incremental Facility Agreement (Tranche D Term Loans)


--------------------------------------------------------------------------------


- 9 -

with the same force and effect as if made on and as of such date (or, if any
such representation and warranty is expressly stated to have been made as of a
specific date, as of such specific date) and (ii) no Default shall have occurred
and be continuing.


(e)    Fees and Expenses. The Administrative Agent, and JPMorgan Securities Inc.
and Citigroup Global Markets Inc. as the Joint Lead Arrangers and Joint
Bookrunners, shall have received all fees and other amounts due and payable on
or prior to the Tranche D-1 Term Loan Effective Date, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by the Borrowers hereunder.


(f)     Prepayment of Tranche C Term Loans. The principal of and interest on and
all other amounts (including any amounts payable under Section 5.05 of the
Amendment and Restatement) owing in respect of the Tranche C Term Loans shall,
to the extent not converted into Tranche D-1 Term Loans as provided herein, have
been (or shall be concurrently) prepaid in full from funds available to the
Borrowers and the proceeds of the Tranche D-1 Term Loans.


(g)    Other Documents. Such other documents as the Administrative Agent or any
Tranche D Term Loan Lender or special New York counsel to JPMCB may reasonably
request.


Section 4.02. Tranche D-2 Term Loan Effective Date. The obligations of the
Tranche D-2 Term Loan Lenders to make Tranche D-2 Term Loans are subject to the
conditions precedent that each of the following conditions shall have been
satisfied (or waived by the Majority Tranche D-2 Term Loan Lenders):


(a)    Section 4.01 Conditions. Each of the conditions set forth in Section 4.01
shall have satisfied.


(b)    Representations and Warranties. The representations and warranties of the
Borrowers set forth in this Agreement shall be true and correct on and as of the
Tranche D-2 Term Loan Effective Date.


(c)    Defaults. At the time of and immediately after giving effect to the
borrowing to occur on the Tranche D-2 Term Loan Effective Date, no Default shall
have occurred and be continuing.


(d)    Availability. Such Tranche D-2 Term Loan shall be made on or before July
1, 2006.


Incremental Facility Agreement (Tranche D Term Loans)


--------------------------------------------------------------------------------


- 10 -
 
(e)    Tranche D-2 Ticking Fee. The Administrative Agent shall have received the
Tranche D-2 Ticking Fee for the account of the Tranche D-2 Term Loan Lenders.


(f)     Other Documents. Such other documents as the Administrative Agent or any
Tranche D Term Loan Lender or special New York counsel to JPMCB may reasonably
request.


 
ARTICLE V


MISCELLANEOUS


SECTION 5.01. Expenses. Subject to the provisions of the Engagement Letter dated
as of April 3, 2006 among Mediacom Broadband LLC, J.P. Morgan Securities Inc.
and Citigroup Global Markets Inc., the Obligors jointly and severally agree to
pay, or reimburse JPMorgan Securities Inc. and Citigroup Global Markets Inc. for
paying, all reasonable out-of-pocket expenses incurred by JPMorgan Securities
Inc. and Citigroup Global Markets Inc. and their Affiliates, including the
reasonable fees, charges and disbursements of special New York counsel to JPMCB,
in connection with the syndication of the Incremental Facility Loans provided
for herein and the preparation of this Agreement.
 
SECTION 5.02. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement shall become
effective when this Agreement shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
and thereof which, when taken together, bear the signatures of each of the other
parties hereto and thereto, and thereafter shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement.


SECTION 5.03. Governing Law. This Agreement shall be governed by, and construed
in accordance with, the law of the State of New York (without giving effect to
any conflict of laws principles under New York law).
 
SECTION 5.04. Headings. Article and Section headings used herein are for
convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.


SECTION 5.05. Amendment. Each Tranche C Term Loan Lender party to this Agreement
hereby authorizes and directs the Administrative Agent (a) to execute and
deliver on


Incremental Facility Agreement (Tranche D Term Loans)


--------------------------------------------------------------------------------


- 11 -
 
its behalf Amendment No. 2 and (b) to consent to amendments to any instrument or
agreement representing Affiliate Subordinated Indebtedness to extend the
maturity of such instrument or agreement to the date contemplated in said
Amendment No. 2.


Incremental Facility Agreement (Tranche D Term Loans)


--------------------------------------------------------------------------------


- 12 -
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.



 
MCC GEORGIA LLC
   
MCC ILLINOIS LLC
   
MCC IOWA LLC
   
MCC MISSOURI LLC
           
By
Mediacom Broadband LLC, a Member
   
By
Mediacom Communications Corporation,
     
a Member
                   
By:
/s/ Mark E. Stephen      
Name:
Mark E. Stephan      
Title:
Chief Financial Officer                        
c/o Mediacom Communications Corporation
   
100 Crystal Run Road
   
Middletown, New York 10941
             
Attention: Mark E. Stephan
             
Telecopier No.: (845) 695-2639
   
Telephone No.: (845) 695-2600
 



Incremental Facility Agreement (Tranche D Term Loans)


--------------------------------------------------------------------------------


- 13 -
 

 
JPMORGAN CHASE BANK, N.A,
   
as Administrative Agent
                           
By:
/s/      
Name:
     
Title:
                   
Address for Notices to
   
JPMorgan Chase Bank, N.A.,
   
as Administrative Agent:
           
JPMorgan Chase Bank, N.A.
   
1111 Fannin Street, 10th Floor
   
Houston, Texas 77002-8069
   
Attention: Loan and Agency Services Group
           
Telephone No.: 713-750-2102
           
Telecopier No.: 713-750-2782
 


Incremental Facility Agreement (Tranche D Term Loans)


--------------------------------------------------------------------------------


- 14 -

By its signature below, the undersigned hereby consents to the foregoing
Incremental Facility Agreement and confirms that the Tranche D Term Loans shall
constitute “Guaranteed Obligations” under the Guarantee and Pledge Agreement
under and as defined in said Amendment and Restatement for all purposes of said
Guarantee and Pledge Agreement and shall be entitled to the benefits of the
guarantee and security provided under the Guarantee and Pledge Agreement.





 
MEDIACOM BROADBAND LLC
   
By Mediacom Communications Corporation, a
   
Member
                   
By:
/s/ Mark E. Stephen      
Name: Mark E. Stephan
     
Title: Chief Financial Officer
 


Incremental Facility Agreement (Tranche D Term Loans)


--------------------------------------------------------------------------------


- 15 -

By its signature below, the undersigned hereby confirms that all of its
obligations under the Management Fee Subordination Agreement and Sections 5.04
and 5.05 of the Guarantee and Pledge Agreement shall continue unchanged and in
full force and effect for the benefit of the Administrative Agent, the Lenders
party to the Amendment and Restatement and the Tranche D Term Loan Lenders.





 
MEDIACOM COMMUNICATIONS
   
CORPORATION
                   
By:
/s/ Mark E. Stephen      
Name: Mark E. Stephan
     
Title: Chief Financial Officer
 


Incremental Facility Agreement (Tranche D Term Loans)


--------------------------------------------------------------------------------


 
Schedule I


[Form of Lender Addendum]


LENDER ADDENDUM


Reference is made to the Incremental Facility Agreement dated as of May 5, 2006
(the “Incremental Facility Agreement”) between MCC IOWA LLC, a limited liability
company duly organized and validly existing under the laws of the State of
Delaware (“MCC Iowa”); MCC ILLINOIS LLC, a limited liability company duly
organized and validly existing under the laws of the State of Delaware (“MCC
Illinois”); MCC GEORGIA LLC, a limited liability company duly organized and
validly existing under the laws of the State of Delaware (“MCC Georgia”); and
MCC MISSOURI LLC, a limited liability company duly organized and validly
existing under the laws of the State of Delaware (“MCC Missouri”, and, together
with MCC Iowa, MCC Illinois and MCC Georgia, the “Borrowers”); the TRANCHE D
TERM LOAN LENDERS named therein (the “Tranche D Term Loan Lenders”); and
JPMORGAN CHASE BANK, N.A., as Administrative Agent (the “Administrative Agent”),
which Incremental Facility Agreement is being entered into pursuant to Section
2.01(e) of the Amendment and Restatement (the “Amendment and Restatement”) dated
as of December 16, 2004 of the Credit Agreement dated as of July 18, 2001 among
the Borrowers, the Lenders party thereto and the Administrative Agent. Terms
used but not defined in this Lender Addendum have the meanings assigned to such
terms in the Incremental Facility Agreement and the Amendment and Restatement.


By its signature below, and subject to the acceptance hereof by the Borrowers
and the Administrative Agent as provided below, the undersigned hereby becomes a
Tranche D Term Loan Lender under the Incremental Facility Agreement, having the
Tranche D Term Loan Commitment, set forth below opposite its name.


It is understood and agreed that if the undersigned also holds any Tranche C
Term Loans under the Amendment and Restatement, the undersigned may elect, by
notice to the Administrative Agent, that the Tranche D-1 Term Loans required to
be made by the undersigned on the Tranche D-1 Term Loan Effective Date shall, to
the extent of the portion of such Tranche D-1 Term Loans not exceeding the
aggregate principal amount of the Tranche C Term Loans of the undersigned, be
made through such Tranche C Term Loans being converted into Tranche D-1 Term
Loans (and each reference in the Incremental Facility Agreement or the Amendment
and Restatement to the “making” of any Tranche D-1 Term Loan, or words of
similar import, shall in the case of the undersigned be deemed to include such
conversion).


This Lender Addendum shall be governed by, and construed in accordance with, the
law of the State of New York (without giving effect to any conflict of laws
principles under New York law).

Form of Lender Addendum

--------------------------------------------------------------------------------


- 2 -

This Lender Addendum may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.

Form of Lender Addendum

--------------------------------------------------------------------------------


- 3 -

IN WITNESS WHEREOF, the parties hereto have caused this Lender Addendum to be
duly executed and delivered by their proper and duly authorized officers as of
this 5th day of May, 2006.
 


Amount of
     
Tranche D-1 Term Loan Commitment:
 
[Name of Tranche D Term Loan Lender]
                   
$
1
   
By:
/s/            
Name:
             
Title:
                   
Tranche D-2 Term Loan Commitment:
                           
$
           




 


 
[DO NOT COMPLETE UNTIL FINAL COMMITMENT ALLOCATIONS HAVE BEEN DETERMINED.]
 



--------------------------------------------------------------------------------

1
Lenders may insert “Full Conversion” in lieu of a Dollar Commitment here if they
wish to convert all outstanding Tranche C Term Loans into Tranche D-1 Term
Loans. This option is available only if the Dollar amount of the Tranche D-1
Terms Loans to be held after conversion are exactly equal to the Dollar amount
of the Tranche C Term Loans being converted.



Form of Lender Addendum

--------------------------------------------------------------------------------


- 4 -
 
Accepted and agreed:
       
JPMORGAN CHASE BANK, N.A.,
 
as Administrative Agent
             
By:
/s/    
Name:
   
Title:
             
MCC GEORGIA LLC
 
MCC ILLINOIS LLC
 
MCC IOWA LLC
 
MCC MISSOURI LLC
       
By
Mediacom Broadband LLC, a Member
 
By
Mediacom Communications Corporation,
   
a Member
             
By:
/s/    
Name:
   
Title:
 



Form of Lender Addendum

--------------------------------------------------------------------------------



Schedule II


Form of Amendment
 
[To be inserted]
 
Form of Amendment

--------------------------------------------------------------------------------